Exhibit 10.4

LOGO [g54110image.jpg]

TO:    [Name]

August 16, 2006

FISCAL YEAR 2007

TARGET INCENTIVE BONUS AWARD

Dear                 :

On August 16, 2006, the Human Resources and Compensation Committee of the Board
of Directors (the “Committee”) authorized an executive compensation award (the
“EC Award”) to you in the target amount of $            (the “Target Amount”).
The EC Award is subject to the following terms and conditions:

1. The payout under the EC Award (the “Payout”) will be based upon the
Corporation’s actual operating cash flow less capital expenditures (free cash
flow) expressed as a percent of the Corporation’s sales (“FCF Margin”) for
fiscal year 2007 (the “Performance Period”). Discretionary pension contributions
by the Corporation shall not be included in the calculation of FCF Margin. You
will receive a Payout of 100% of your Target Amount if a FCF Margin of 6.1% is
achieved by the Corporation for the Performance Period. FCF Margin above or
below 6.1% for the Performance Period will result in a lesser or greater Payout
than the Target Amount on a pro rata basis (see Table 1 below). The minimum
threshold for any Payout under the EC Award is 3.1% FCF Margin during the
Performance Period.

 

                 

FY07 FCF Margin:

   <3.1%    3.1%    4.1%    5.1%    6.1%    7.1%    8.1%    ³ 9.1%              
   

Payout %:

   0%    25%    50%    75%    100%    133%    167%      200%

2. The Payout earned under the EC Award will be paid at the end of the
Performance Period. Your payout will be reduced on a pro rata basis to reflect
the actual amount of time you serve in an eligible position during the
Performance Period.

3. If you retire (at or after age 60, or earlier with the consent of the
Committee), die or become disabled during the Performance Period, you will be
entitled to receive a pro rata share of the Payout ultimately earned during the
Performance Period based upon the number of full months worked during the
Performance Period. Termination of employment for any other reason during the
Performance Period will result in forfeiture of your EC Award.

4. You will receive the Payout in either cash or a credit to your Executive
Deferral Plan account (based on your election made in accordance with rules
established by the Corporation).

5. The Committee may, at its sole discretion, adjust the level of the Payout
earned hereunder based upon its assessment of the overall financial results of
the Corporation for the Performance Period.



--------------------------------------------------------------------------------

Please acknowledge receipt of the EC Award and indicate your agreement with the
terms hereof by signing and returning a copy to me as soon as possible.

Thomas A. Piraino, Jr.

Vice President, General Counsel

  And Secretary

Receipt Acknowledged and Agreed:

 

 

      Date:  

 

                [Name]      